DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
Claim Status
Claims 1 and 8 (Currently amended)
Claims 3, 7 and 9-11 (Original)
Claims 2, 4, 5 and 12-14 (Previously Presented)
Claim 6 (Canceled)

Response to Argument
Applicant’s arguments and amendments, filed on 03/24/2022, have been fully considered but the application is not in allowable condition because the prior art still reads on the amended claim recitations in which the office action has been rewritten, especially to clarify the subject matter disclosed by Rossi (U.S. 2012/0153896), as shown below.
Regarding the Applicant’s argument that “wherein, in a case in which the simultaneously connected vehicles have each been charged up to or above the predetermined state of charge and in which a new vehicle is connected to the charging column, the new vehicle having a state of charge less than the predetermined state of charge, charging of the simultaneously connected vehicles to the full state of charge is halted until the new vehicle is charged up to the predetermined state of charge.”, the Examiner respectfully disagrees because
Reynolds teaches in Fig. 1 or 9, a round robin charging [0058] [0066], wherein, in a case in which the simultaneously connected vehicles 120, 121; or EV1-EV4, have each been charged up to or above the predetermined state of charge, [0060], lines 8-12, and in which the vehicle having a state of charge less than the predetermined state of charge, charging of the simultaneously connected vehicles to the full state of charge [0082], lines 2-3, 20-22; [0085], lines 7-10; [0094] is halted [0100] [0066] until the vehicle is charged up to the predetermined state of charge.
Luke teaches the predetermined state of charge is 80% of the full state of charge [0145], lines 5-6, 15-18; [0144], lines 3-7.
The combination teaches all the features of the claim but does not explicitly teach detection of a new vehicle connected to the charging column, the new vehicle charging status and its charging priority.
However, Rossi teaches in Fig. 8, detect new vehicle connected for charging and update priority order 820; [0074], check for update to desired charge level 825; [0075]. It would have been obvious to one of ordinary skill of prior art that charging of the simultaneously connected vehicles is halted due to detection of new vehicle and charging order update and round robin [0056], lines 5-17 for one vehicle being charged at a time so that the new vehicle with higher priority [0074] is charged up to the predetermined state of charge [0075], lines 1-3 and 9-13.
Vehicle is charged to full state of charge (SOC), disclosed by Reynolds, or 80% SOC, disclosed by Luke, or any predetermined SOC, disclosed by Reynolds and/or Rossi, would have been an obvious choice via a software program executed by a processor based on the user’s selection or settings, in which Reynold’s charging procedure or sequence is programmable and changeable [0058, lines 16-17], in order to satisfy the user’s demand for obtaining at least a desired range of travel, disclosed by Luke [0145], lines 15-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. 2017/0158071), in view of Luke (U.S. 2015/0336465) and further in view of Rossi (U.S. 2012/0153896).

Regarding claim 1, Reynolds teaches a method for operating a charging column (100, Fig. 1; or 110, Fig. 9, similar to Fig. 1 of the Application), in which a plurality of electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) that are simultaneously connected (abstract, lines 1-4; [0052], lines 4-6) at respective connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) of the charging column charging column (100, Fig. 1; or 110, Fig. 9) are charged (abstract) by means of a charging control (106, Fig. 1; [0048]) of the charging column (100, Fig. 1; or 110, Fig. 9), wherein the charging control (106, Fig. 1) charges ([0006], lines 13-20) the simultaneously connected electric vehicles (abstract, lines 1-4; [0052], lines 4-6) exclusively individually ([0006], lines 13-20) (see Note 1 below),
wherein the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) are each charged up to a predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) according to a sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9), the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) being less than a full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]),
wherein the simultaneously connected electric vehicles are then charged from the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) to the full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]) according to the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) only when all of the simultaneously connected electric vehicles have been first charged  ([0006], lines 7-20; [0066] [0094]) to the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]);
wherein, in a case in which the simultaneously connected vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) have each been charged up to or above the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) and in which the vehicle having a state of charge less than the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]), charging of the simultaneously connected vehicles to the full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]) is halted ([0100] [0058] [0066]) until the vehicle is charged up to the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]);
 Reynolds does not explicitly teach wherein the predetermined state of charge is 80% of the full state of charge.
However, Luke (U.S. 2015/0336465) teaches the predetermined state of charge is 80% of the full state of charge ([0145], lines 5-6, 15-18; [0144], lines 3-7; [0022], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined state of charge is 80% of the full state of charge of Luke’s into Reynolds’s, in order to satisfy the customer demand for obtaining at least a desired range of travel ([0145], lines 15-18; Luke).
The combination does not explicitly teach a new vehicle is connected to the charging column, the new vehicle (having a state of charge less than the predetermined state of charge, charging of the simultaneously connected vehicles to the full state of charge is halted until) the new vehicles (is charged up to the predetermined state of charge).
Rossi (U.S. 2012/0153896) teaches a new vehicle is connected to the charging column (check for new vehicle and update priority order 820, Fig. 8; [0074]), the new vehicle having a state of charge less than the predetermined state of charge (check for update to desired charge level 825, Fig. 8; [0075]), charging of the simultaneously connected vehicles is halted (charging one at a time with one corresponding charger on while the other chargers are halted due to detection of new vehicle and charging order update per step 820 and 825, Fig. 8 and round robin [0056], lines 5-17, so that the previous vehicle charging is halted for the new vehicle with higher priority [0074] being charged) until the new vehicle is charged up to the predetermined state of charge ([0075], lines 1-3 and 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a new vehicle is connected to the charging column, the new vehicle (having a state of charge less than the predetermined state of charge, charging of the simultaneously connected vehicles to the full state of charge is halted until) the new vehicles (is charged up to the predetermined state of charge) of Rossi’s into Reynolds’s, in view of Luke’s, in order to detect the new vehicle connected and perform vehicle charging based on the priority update (in which Reynold’s charging procedure or sequence is programmable and changeable [0058, lines 16-17]; Reynold).
Note 1: The Examiner notes that although Reynolds doesn’t explicitly mention the vehicles are exclusively charged in an individual basis, throughout his disclosure Reynolds teaches the advantages of maximizing the magnitude of current delivered to each vehicle. Reynolds achieves this “maximizing” of current by delivering power to one vehicle at a time. Although not explicitly mentioned, inherently Reynold’s goal is for the system to distribute power sequentially, and thus, deliver power “exclusively individually” to each vehicle.
Regarding claim 2, Reynolds teaches the method according to claim 1, in view of Luke and further in view of Rossi, wherein the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) is provided according to a recorded specification ([0029] [0107] [0109]) ([0065], last 3 lines) of an operator ([0007] [0008]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 3, Reynolds teaches the method according to claim 2, in view of Luke and further in view of Rossi, wherein the specification ([0029] [0107] [0109) of the operator ([0008] [0029]) of the charging column (100, Fig. 1; or 110, Fig. 9) is recorded by means of a user interface (304, Fig. 3; [0066] [0103]; abstract, lines 11-14) of the charging column (100, Fig. 1; or 110, Fig. 9).or is received by means of a communications interface ([0044] [0063] [0103]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 4, Reynolds teaches the method according to claim 1, in view of Luke and further in view of Rossi, wherein the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) corresponds to an order ([0058] [0066] [0107]) in which each of the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4 to 110, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) were each connected to the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 5, Reynolds teaches the method according to claim 4, in view of Luke and further in view of Rossi, wherein the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) is the same value ([0006], lines 7-20; [0066], in which the same specified charging period corresponding to the state of charge [0060], lines 8-12; [0066], line 11) for the state of charge ([0060], lines 8-12; [0066], line 11; [0107]) is specified for all electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9).
Regarding claim 7, Reynolds teaches the method according to claim 1, in view of Luke and further in view of Rossi, wherein after the connection (abstract, lines 1-4; [0052], lines 4-6; [0060]) of the respective electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9), it is checked whether any of them has an increased priority status ([0058] [0066] [0104]), whereby those electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) with increased priority status will be charged first ([0058] [0066] [0104]).
Regarding claim 8, Reynolds teaches a charging column (100, Fig. 1; or 110, Fig. 9, similar to Fig. 1 of the Application), comprising a plurality of connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) for the simultaneous connection (abstract, lines 1-4; [0052], lines 4-6)  of a plurality of electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) and a charging control (106, Fig. 1)  that is equipped for the purpose of charging the electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) simultaneously connected (abstract, lines 1-4; [0052], lines 4-6) to the respective connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9), wherein the charging control (106, Fig. 1) is equipped for the purpose of charging ([0006], lines 13-20) the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9) exclusively individually (see Note 1 above in claim 1),
wherein the simultaneously connected electric vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) are each charged up to a predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) according to a sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9), the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) being less than a full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]),
wherein the simultaneously connected electric vehicles are then charged from the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) to the full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]) according to the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) only when all of the simultaneously connected electric vehicles have been first charged  ([0006], lines 7-20; [0066] [0094]) to the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]);
wherein, in a case in which the simultaneously connected vehicles (120, 121, Fig. 1; or EV1-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) have each been charged up to or above the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]) and in which the vehicle having a state of charge less than the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]), charging of the simultaneously connected vehicles to the full state of charge ([0082], lines 2-3, 20-22; [0085], lines 7-10; [0094]) is halted ([0100] [0058] [0066]) until the vehicle is charged up to the predetermined state of charge ([0060], lines 8-12; [0066], line 11; [0107]).
Reynolds does not explicitly teach wherein the predetermined state of charge is 80% of the full state of charge.
However, Luke (U.S. 2015/0336465) teaches the predetermined state of charge is 80% of the full state of charge ([0145], lines 5-6, 15-18; [0144], lines 3-7; [0022], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined state of charge is 80% of the full state of charge of Luke’s into Reynolds’s, in order to satisfy the customer demand for obtaining at least a desired range of travel ([0145], lines 15-18; Luke).
The combination does not explicitly teach a new vehicle is connected to the charging column, the new vehicle (having a state of charge less than the predetermined state of charge, charging of the simultaneously connected vehicles to the full state of charge is halted until) the new vehicles (is charged up to the predetermined state of charge).
Rossi (U.S. 2012/0153896) teaches a new vehicle is connected to the charging column (check for new vehicle and update priority order 820, Fig. 8; [0074]), the new vehicle having a state of charge less than the predetermined state of charge (check for update to desired charge level 825, Fig. 8; [0075]), charging of the simultaneously connected vehicles is halted (charging one at a time with one corresponding charger on while the other chargers are halted due to detection of new vehicle and charging order update per step 820 and 825, Fig. 8 and round robin [0056] , lines 5-17, so that the previous vehicle charging is halted for the new vehicle, with higher priority [0074], being charged) until the new vehicle is charged up to the predetermined state of charge (
Regarding claim 9, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Luke and further in view of Rossi, wherein the connections (114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) and the charging control (106, Fig. 1) are assembled in a retrofittable expansion module (so that multiple vehicles EV1-EV4 can be connected simultaneously to module 110, Fig. 9, similar to Fig. 1 of the Application).
Regarding claim 10, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Luke and further in view of Rossi, wherein at least one of the connections(114, 113, Fig. 1 or connections of EV1-EV4 to 110, Fig. 9) is designed as a connection (114, Fig. 1 or connection of EV1 to 110, Fig. 9) operating in subordinate position ([0058] [0066] [0104]), wherein the charging control (106, Fig. 1)  is equipped for the purpose of recharging an electric vehicle (120, Fig. 1; or EV1, Fig. 9) connected to this connection (114, Fig. 1 or connection of EV1 to 110, Fig. 9) at lower priority ([0058] [0066] [0104]) than the electric vehicles (121, Fig. 1; or EV2-EV4, Fig. 9) connected to the other connections (113, Fig. 1 or connections of EV2-EV4 to 110, Fig. 9).
Regarding claim 12, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Luke and further in view of Rossi, wherein the sequence is provided according to a recorded specification ([0029] [0107] [0109]) ([0065], last 3 lines) of an operator ([0007] [0008]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 13, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9)  according to claim 12, in view of Luke and further in view of Rossi, wherein the specification ([0029] [0107] [0109) of the operator ([0008] [0029]) of the charging column (100, Fig. 1; or 110, Fig. 9) is recorded by means of a user interface (304, Fig. 3; [0066] [0103]; abstract, lines 11-14) of the charging column (100, Fig. 1; or 110, Fig. 9).or is received by means of a communications interface ([0044] [0063] [0103]) of the charging column (100, Fig. 1; or 110, Fig. 9).
Regarding claim 14, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9)  according to claim 8, in view of Luke and further in view of Rossi, wherein the sequence ([0006], lines 13-20; [0066], e.g., round robin fashion for charging sequence of EV1-EV4 connected to 110, Fig. 9) corresponds to an order ([0058] [0066] [0107]) in which each of the simultaneously connected electric vehicles (121, Fig. 1; or EV2-EV4, Fig. 9; abstract, lines 1-4; [0052], lines 4-6) were each connected to the charging column (100, Fig. 1; or 110, Fig. 9).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (U.S. 2017/0158071), Luke (U.S. 2015/0336465) and Rossi (U.S. 2012/0153896), as applied above in claim 8, in view of Jefferies (U.S. 2013/0162221).
Regarding claim 11, Reynolds teaches the charging column (100, Fig. 1; or 110, Fig. 9) according to claim 8, in view of Luke and further in view of Rossi, wherein the charging column (100, Fig. 1; or 110, Fig. 9) has a user interface (304, Fig. 3) ([0066]; abstract, lines 11-14) at which a user can choose ([0110] [0116]) that his electric vehicle (e.g., 120, Fig. 1; or EV1, Fig. 9) will be charged at lower priority ([0058] [0066] [0104]), wherein the charging control (106, Fig. 1) is equipped for the purpose of recharging this electric vehicle at lower priority ([0058] [0066] [0104]) than the electric vehicles (121, Fig. 1; or EV2-EV4, Fig. 9) connected to the other connections (113, Fig. 1 or connections of EV2-EV4 to 110, Fig. 9).
Reynolds teaches all the claim limitations of (user can choose…charged at lowest priority and/or at...) except a discounted rate.
However, Jefferies (U.S. 2013/0162221) teaches user can select a discounted rate (a discounted rate is equivalent to the lowest rate, lowest between X-Y times selected by the operator for cost savings, [0012], lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discounted rate of Jefferies’s into Reynolds’s, in view of Luke’s and further in view of Rossi’s, in order to save charging cost (in addition to the option of lowest priority selection disclosed by Reynolds).

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0141045, U.S. 2014/0093760, U.S. 2017/0158075, U.S. 2017/0158067, U.S. 2014/0167694, U.S. 2014/0089016, U.S. 2013/0335052 and U.S. 5803215.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 17, 2022